                                            Case 2:18-cv-00697-APG-VCF Document 18 Filed 03/13/19 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No. 9086
                                     8
                                         HAINES & KRIEGER, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Dewann Williams and Carolina Williams
      Las Vegas, NV 89148




                                    13
                                    14                          UNITED STATES DISTRICT COURT
                                    15                               DISTRICT OF NEVADA
                                    16
                                            Dewann Williams and Carolina                         Case No.: 2:18-cv-00697-APG-VCF
                                    17      Williams,
                                                                                                 Stipulation of Dismissal
                                    18
                                                            Plaintiffs,
                                    19      v.
                                    20
                                            Honor Finance, LLC,
                                    21
                                                            Defendant.
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                  CASE NO. 2:18-cv-00697-APG-VCF
                                            Case 2:18-cv-00697-APG-VCF Document 18 Filed 03/13/19 Page 2 of 3



                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Dewann
                                     2   Williams and Carolina Williams (“Plaintiffs”) and Honor Finance, LLC
                                     3   (“Defendant”) stipulate to dismiss with prejudice Plaintiffs’ claims against
                                     4   Defendant in this matter. Each party will bear its own costs, disbursements, and
                                     5   attorney fees.
                                     6
                                     7   DATED this 13th day of March 2019.
                                     8
                                         Respectfully Submitted,
                                     9
                                         KAZEROUNI LAW GROUP, APC
                                    10
                                    11   By: /s/ Michael Kind
                                         Michael Kind, Esq.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         6069 South Fort Apache Road, Suite 100
      Las Vegas, NV 89148




                                    13   Las Vegas, Nevada 89148
                                         Attorneys for Plaintiff
                                    14
                                    15   MARK A. KIRKORSKY, P.C.
                                    16
                                         By: /s/Stephen R. Kopolow
                                    17   Stephen R. Kopolow, Esq.
                                    18   3265 N. Fort Apache; Ste. 202
                                         Las Vegas, NV 89129
                                    19
                                         Attorneys for Defendant Honor Finance, LLC
                                    20
                                    21
                                                                                IT IS SO ORDERED.
                                    22
                                    23
                                                                                UNITED STATES DISTRICT JUDGE
                                    24
                                                                                Dated: _____________________________
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                  CASE NO. 2:18-cv-00697-APG-VCF
                                            Case 2:18-cv-00697-APG-VCF Document 18 Filed 03/13/19 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on March 13, 2019, the foregoing Stipulation was served via CM/
                                     4   ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Michael Kind
                                     8                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     9
                                                                                   Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                  CASE NO. 2:18-cv-00697-APG-VCF
